Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered unless otherwise cited in the attached PTO-892. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Page 14, “Mode for carrying out the invention” should read - -Detailed description of the invention- -.  
The listing of reference characters at the end of the specification is also not a requirement, it is suggested that the list be deleted, however if Applicant wishes to keep the list then the list should be amended to include all of the reference characters used in the application.  Characters such as 2a, 3a, 8a-d, 24a, 25a-25b and all other reference characters that use a letter are missing from the list.
Appropriate correction is required.
Claim Objections
Claims 1, 6, 8 and 10 are objected to because of the following informalities:  
Claim 1, lines 18-19, “rolling contact and sliding contact with other bearing component” should read - -rolling contact or sliding contact with the other bearing components- - as there is not always rolling and sliding contact and there are multiple other components that make up the bearing.
Claim 1, line 21, while it is understood that all elements have an indentation hardness “the indentation” should read - -an indentation- -.
Claim 6, line 1, “the rolling” should be - -a rolling- -.  Claim 6 is an independent claim drafted in a shorthand format which is redefining the invention from a bearing to a wheel support device.  Within the context of the wheel support device this would be the first occurrence of the bearing and thus “the” should be - -a- -.
Regarding claim 8, lines 7-8, “as the rolling elements to be aligned” should read - -with the rolling element being aligned- - and line 12 “in a shape along the outer ring” should read - -in a shape that corresponds to the outer ring- - or - -in a shape that is complementary to the outer ring- -.
Regarding claim 10, line 10, “large” should be - -larger- - as the claim is attempting to make a comparison between two parts of the bearing.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 states that a part of the bearing in a row further away from the blade is “configured to receive a large[r] load” however how this is done has not been described in the original disclosure. How is the row or other part of the bearing further from the blade “configured” that allows it to “receive a large[r] load” then the other rows or parts of the bearing? In this case “configured to” appears to be implying some structural modification to either the bearing or the surround structure that then doesn't allow for an even distribution of the load between the rollers/parts within the same bearing, what is the configuration or structure that allows for this? The drawings only show a symmetrical double row bearing which would commonly have an even distribution of the load because of the symmetry. How is a symmetrical bearing being configured to have uneven loading? While it is understood that a number of characteristics within a bearing can be modified to change loading characteristics Applicant has not described what is occurring in their invention that allows for this to occur. Does the bearing remain symmetrical but an additional feature provided or is the bearing being modified so that it is no longer symmetrical?
In other words, the limitation presented by the claims represents a genus because it encompasses more than one species or all forms of modification to change loading characteristics. See MPEP § 2163(II)(A)(3)(a). Generic claim language in the disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010) (en banc) ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries."). Where the specification does not provide sufficient evidence that the inventor invented a generic claim but rather only contemplates a single, non-generic embodiment, the written description requirement is not satisfied. LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005). The claims are currently constructed using unlimited functional recitations thus being generic to all species both disclosed and non-disclosed, see MPEP 2173.05(g). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species and structure specific to carry out the method.

NOTE: the claims include other uses of “configured to” but in these cases the recitations appear to be defining intended use or general operational states and would not be implying structure. Any amendment to these portions of the claims that would imply a structural feature would be subject to the same rejection above. It is suggested that all occurrences of “configured to” be removed to avoid any future complications.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui, USP 9,347,491, in view of Tanaka, WO2016/140225.
Regarding claim 1, Tsutsui discloses a rolling bearing comprising: an inner ring (2) having an inner ring raceway surface (2a) on an outer circumference; an outer ring (3) having an outer ring raceway surface (3a) on an inner circumference; rolling elements (4) that roll between the inner ring raceway surface and the outer ring raceway surface; a cage (5) that retains the rolling elements, wherein the inner ring, the outer ring, the rolling elements, and the cage are formed of iron-based material (see column 8, lines 57-64 and column 9, lines 36-42); and a hard film (8) comprising: a foundation layer (8a) formed directly on a surface of at least one bearing component selected from among the inner ring, the outer ring, the rolling element, and the cage; a mixed layer (8b) formed on the foundation layer and mainly formed of tungsten carbide and diamond-like carbon (see abstract and column 10, lines 11-28); and a surface layer (8c) formed on the mixed layer and mainly formed of diamond-like carbon (abstract and column 10, lines 11-28), the hard film being configured to be brought into rolling contact and sliding contact with other bearing component (forms a surface of one of the bearing components and contacts other bearing components that either slide or roll along the surface), wherein: the mixed layer has a composition in which a content rate of the tungsten carbide in the mixed layer is continuously or stepwise decreased and a content rate of diamond-like carbon in the mixed layer is continuously or stepwise increased from a side of the foundation layer toward a side of the surface layer (see the end of the abstract, column 10, line 60-column 11, line 11 and column 15, lines 38-45).
Tsutsui further discloses an indentation hardness for the totality of the hard film (all the layers) being 25-45 GPa.  Tsutsui does not address the individual layers that make up the hard film and thus does not disclose that the indentation hardness of the surface layer [the DLC layer] measured by a method defined in ISO 14577 is 9-22 GPa.
Tanaka teaches that the DLC layer of a hard film coating can be made with hardness of 1000-1500 Hv which equates to a range of 9.807-14.71 GPa (see bottom of page 2 to the top of page 3 in the attached translation) for the purpose of providing a surface layer that that exhibits both low friction and low wear (see middle of page 9 of translation, just above “Examples 3 to 6”).  See NOTE below.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Tsutsui and set the hardness of the surface layer within the range of 9-22 GPa, as taught by Tanaka, for the purpose of providing a surface layer that that exhibits both low friction and low wear.  
NOTE: hardness is a measure of surfaces resistance to localized deformation, all hardness values represent the materials property and resistance to indentations and deformations, while Tanaka does not state “indentation” by reporting the hardness value this is encompassed.  Similarly, the testing standard just defines the parameters of the test, not the underlying property of the material being claimed, regardless of how the part is tested the property of the part would still be the same hardness, in other words the test used does not structurally define the material or the underlying property but only is defining a means in how it was measured.  Finally with regards to the motivation in Tanaka, the full disclosure of Tanaka is concerned with selecting a final hardness for the DLC coating that provides a desired characteristics related to friction and wear resistance, the reference finds this optimum range to be 1000-1500 Hv or 9.807-14.71 GPa which renders obvious the claim, however the disclosure of Tanaka by addressing the pros and cons of different hardness values, including up to 3000 Hv, this disclosure renders the overall range a result effective variable.
Regarding claim 2, Tsutsui in view of Tanaka discloses that the indentation hardness of the surface layer is 10-15 GPa (the desired range taught by Tanaka is 9.807-14.71 GPa).
Regarding claim 3, Tsutsui further discloses that the surface layer (8c) has a gradient layer (8d) of which the indentation hardness is smaller than that of the surface layer, at a side of the mixed layer (the hardness increases toward the surface to avoid a drastic change in material properties between the layers, see column 12, lines 32-56).
Regarding claim 4, Tsutsui further discloses that the iron-based material is high carbon chromium bearing steel, carbon steel, tool steel, or martensitic stainless steel (see at least column 8, lines 57-64).
Regarding claim 5, Tsutsui further discloses that the foundation layer (8a) is mainly formed of chromium and tungsten carbide (see column 10, lines 14-16).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui, USP 9,347,491, in view of Tanaka, WO2016/140225, as applied to claim 1 above, and further in view of JP2011-225154 (JP154).
Tsutsui further discloses in the technical field in column 1 that the invention relates to rolling element bearings and can be used in car parts.  However, Tsutsui is silent as to the type of car parts and does not provide any details of other types of rolling bearings that would use the hard film.  Because of this Tsutsui does not disclose a wheel support device comprising the [a] rolling bearing according to claim 1 mounted to an outer diametrical surface of an axle to rotatably support a rotation member that is rotated together with a wheel [clm 6] and that the rolling bearing is a tapered roller bearing comprising an end surface at a large diameter side of a tapered roller, which is the rolling element, and an end surface of a large flange formed on the inner ring; the end surface at the large diameter side of the tapered roller is configured to be brought into rolling contact and sliding contact with the end surface of the large flange; and the hard film is formed on at least one of the end surface at the large diameter side of the tapered roller and the end surface of the large flange of the inner ring [clm 7].
JP154 teaches that rolling element bearings are used in a wheel support device with the bearing being mounted to an outer diametrical surface of an axle (H) to rotatably support a rotation member that is rotated together with a wheel (wheel connects to 40) [clm 6] and that the rolling bearing is a tapered roller bearing (double row tapered roller bearing illustrated in all embodiments) comprising an end surface at a large diameter side of a tapered roller (axially outer ends of the rollers are larger than the ends at the middle of the assembly), which is the rolling element, and an end surface of a large flange (at 10b) formed on the inner ring (10/43/44, figure 2 shows the tapered bearing in detail and labels the flange, figure 4 the flanges can be seen but are not labeled); the end surface at the large diameter side of the tapered roller is configured to be brought into rolling contact and sliding contact with the end surface of the large flange (see figure 2, in a tapered roller bearing the flange and end face define contact surfaces that act to keep the roller retained in the bearing) [clm 7].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Tsutsui and Tanaka and apply the invention thereof (hard film coating) to any previously known bearing, including a tapered roller bearing used in a wheel with a large end face of the roller contacting a large diameter side flange of the bearing ring, as taught by JP154, since applying the hard film to other known bearings provides the same predictable result of improving the wear resistance and peel resistance of the assembly (benefit of coating in Tsutsui).  The use of the inventive hard film coating of the instant application across all types of bearings is not inventive but is rather applying the teaching to other known forms of bearings.  The invention lies in the coating which has been rendered obvious, the type of bearing it is used in is not inventive.
As a result of the combination and Tsutsui disclosing that the coating can cover all of the rolling element or all of the inner race surface area the resulting combination with JP154 would result in the coating either on the inner ring along all contacting surfaces including the flange or over all of the rolling element including the large end face [last limitation of claim 7].

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui, USP 9,347,491, in view of Tanaka, WO2016/140225, as applied to claim 1 above, and further in view of JP2009-133403 (JP403).
Regarding claim 8, Tsutsui does not disclose that the bearing is configured to support a rotor shaft to which a blade of a wind power generator is mounted, wherein: the rolling bearing is formed as a double-row self-aligning roller bearing comprising rollers interposed between the inner ring and the outer ring, as the rolling elements to be aligned in two rows in an axial direction; the outer ring raceway surface is formed in a spherical shape; and the outer circumference of each of the rollers is formed in a shape along the outer ring raceway surface.
JP403 teaches that a roller element bearing can be configured to support a rotor shaft (3) to which a blade of a wind power generator is mounted (2), wherein the bearing is a double-row self-aligning roller bearing (see figure 3) comprising rollers (13) interposed between the inner ring and the outer ring (11 and 12) with the rolling elements being aligned in two rows in an axial direction (see figure 3, rollers are adjacent one another in the axial direction), the outer ring raceway surface (12a) is formed in a spherical shape and the outer circumference of each roller is formed in a shape corresponding to the curve of the outer raceway.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Tsutsui and Tanaka and apply the invention thereof (hard film coating) to any previously known bearing, including a double-row self-aligning used in a wind power generator, as taught by JP403, since applying the hard film to other known bearings provides the same predictable result of improving the wear resistance and peel resistance of the assembly (benefit of coating in Tsutsui).  The use of the inventive hard film coating of the instant application across all types of bearings is not inventive but is rather applying the teaching to other known forms of bearings.  The invention lies in the coating which has been rendered obvious, the type of bearing it is used in is not inventive.
Regarding claim 9, Tsutsui in view of Tanaka and JP403 discloses that the inner ring comprises: an intermediate flange (flange between surfaces 11a in JP403) disposed on the outer circumference of the inner ring, between the rollers (13) in the two rows, the intermediate flange being configured to be brought into sliding contact with an end surface at an inner side in the axial direction of each of the rollers (in a double row self-aligning bearing the purpose of the intermediate flange is to guide the rollers and thus is a contact surface); and small flanges (flanges on the axial ends of 11 in figure 3) disposed at both ends of the outer circumference of the inner ring, each of the small flanges being configured to be brought into sliding contact with an end surface at an outer side in the axial direction of each of the rollers (again the purpose of the flanges in a double row self-aligning bearing is to contact and guide the rolling elements); and wherein the hard film is formed on the outer circumference of the roller in at least one of the two rows (Tsutsui discloses that the coating would be applied to contact surfaces including the rolling contact surface of the ball, applying the coating to a double-row self-aligning bearing the rolling contact surfaces would include the outer circumference of the roller and the hard film could be applied here and provide the same benefit as if it was applied to the ball in Tsutsui).
Regarding claim 10, Tsutsui in view of Tanaka and JP403 discloses a wind power generation rotor shaft (3  in JP403) support device comprising one or more bearings (5, two spaced apart along the shaft 3) disposed in a housing (15), the bearings being configured to support a rotor shaft (3) to which a blade (2) is mounted, wherein at least one of the bearings is formed as the double-row self-aligning roller bearing according to claim 8, and wherein a part of the double-row self-aligning roller bearing, in a row far away from the blade is configured to receive a large[r] load compared to a part of the double-row self-aligning roller bearing, in a row close to the blade (as best understood JP403 discloses an identical bearing to that illustrated in the instant application, one possible conclusion is that it is the mere orientation of the bearing that makes the row further away from the blades see more load, as the bearing is identical and positioned in the same manner as that illustrated in the instant application it is being assumed that it too would have larger loading on the far side of the bearing). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2018-115762 discloses a two row self-aligning bearing wherein one row is longer than the other row of rolling elements, this would be one possible structural configuration allowing for different load capacity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656